Citation Nr: 0320129	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  What evaluation is warranted for right foot hallux valgus 
from September 1, 1999?

2.  What evaluation is warranted for left foot hallux valgus 
from September 1, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from June 1975 to August 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision by the Roanoke, Virginia, Regional 
Office (RO).  In October 2002, the Board remanded the case.


FINDING OF FACT

Neither right foot nor left foot hallux valgus is manifested 
by post operative residuals of a resection of the metatarsal 
head, or by severe symptoms equivalent to the amputation of 
either great toe.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
right foot hallux valgus, for any period since September 1, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5280 (2002).

2.  The schedular criteria for a compensable evaluation for 
left foot hallux valgus, for any period since September 1, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 
4.3, 4.7, 4.10, 4.71a, DC 5280.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted during this appeal.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The May 2000 RO decision, which granted service connection 
for bilateral hallux valgus and assigned noncompensable 
evaluations, advised the veteran that compensable evaluations 
could not be assigned in the absence of evidence of surgical 
resection of the metatarsal head or disability so severe as 
to equate to amputation of the great toe.  The veteran 
disagreed with the noncompensable evaluations and, later in 
May 2000, the RO issued a Statement of the Case (SOC) that 
reiterated the rationale for the noncompensable evaluations.

The veteran's service medical records reveal that he had 
bilateral hallux valgus.

In October 1999, the veteran was afforded a VA examination 
during which he reported wearing special shoes to relieve 
foot discomfort.  Physical examination revealed hallux valgus 
bilaterally, with dorsal angulation of zero degrees 
bilaterally.  There was 20 degrees of metatarsal angulation 
on the left and 10 degrees on the right.  X rays showed mild 
bilateral bunions.  The diagnosis was bilateral hallux 
valgus.

In a May 2001 letter, the RO advised the veteran of the 
provisions of VCAA, solicited any relevant evidence he had, 
advised him what he could do to help his claim, and offered 
VA assistance in obtaining evidence from sources he 
identified.

Thereafter, the veteran submitted his Substantive Appeal and 
records from Robert Sullivan, DPM.  A March 2001 record noted 
that the veteran was a runner, and that he ran five days a 
week.  He complained of left arch pain.  No complaints or 
findings were recorded with regard to hallux valgus.  The 
diagnoses were fasciitis and navicular-cuneiform fault with a 
ligament strain, and orthotics were prescribed.  A May 2001 
record noted the veteran's improvement with orthotics, 
although he complained of some bunion pain at the end of a 
run.

In October 2002, the Board remanded the case, and advised the 
appellant that he could submit additional evidence on the 
evaluations for bilateral hallux valgus.

A November 2002 Supplemental SOC reflected RO review of Dr. 
Sullivan's records.  It also set out the applicable law 
including VCAA, and explained the rationale for the 
noncompensable evaluations assigned for bilateral hallux 
valgus.  The letter of transmittal for the Supplemental SOC 
advised the veteran that he had 60 days to respond, but he 
has not done so.

In an April 2003 letter, the RO advised the veteran that his 
case was being sent to the Board, and invited him to submit 
any additional evidence he had directly to the Board, but no 
response has been received.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence that 
is not already of record, it is not possible for VA to notify 
the veteran of evidence he should obtain and evidence VA 
would obtain, and any failure to provide such a pro forma 
notice could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, 
the Board finds that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to an 
analysis of the evidence and applicable law.

In this case, the Board is concerned with the level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back to the date of the claim are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes and, in rating disability of the joints, consideration 
must be given to demonstrated range of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  DeLuca; 38 C.F.R. § 4.45.

Under the provisions of DC 5280, a 10 percent evaluation is 
for hallux valgus warranted only if there is evidence of a 
surgical resection of the metatarsal head, or evidence that 
the disability is so severe as to equate to amputation of the 
great toe.  In this case, the veteran has not had metatarsal 
surgery, and evidence that he runs five days a week strongly 
suggests that his disability does not equate to amputation of 
the great toe.  Indeed, the clinical evidence reveals not 
more than a minimal disability.  As such, the claims must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for right foot hallux valgus, for 
any period since September 1, 1999, is denied.

A compensable evaluation for left foot hallux valgus, for any 
period since September 1, 1999, is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

